DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:  Claim 1 has two periods at the end of the sentence.  Claim 2 has an incorrectly capitalized “The” in line 17. Appropriate correction is required.
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim, and claim 8 is also a multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the formed state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination on the merits, the examiner interprets this as the initial recitation and as if it instead read ‘a formed state’.  Claims 2-8 are similarly rejected for including the limitations of claim 1.
Claim 4 recites “a first end assembly” when parent claim 2 recites “a plurality of first end panels”.  As claimed, the end assembly is a separate element from the end panels.  Page 8 lines 9-15 of the specification describes the end assembly as being composed of the first end panels and other elements.  This renders the claim indefinite because it is unclear if the end assembly is an entirely different structure than the plurality of end panels or if it is formed from the end panels.  For purpose of examination on the merits, the examiner interprets the end assembly as including the first end panels.  Claims 5-7 are similarly rejected for including the limitations of claim 4.
Claim 6 recites “a second end assembly” when parent claim 2 recites “a plurality of second end panels”.  As claimed, the end assembly is a separate element from the end panels.  Page 8 lines 18-22 of the specification describes the end assembly as being composed of the first end panels and other elements.  This renders the claim indefinite because it is unclear if the end assembly is an entirely different structure than the plurality of end panels or if it is formed from the end panels.  For purpose of examination on the merits, the examiner interprets the end assembly as including the first end panels.  Claim 7 is similarly rejected for including the limitations of claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa (US 4,191,324).  Kitagawa teaches a twisted package configured to be flat in a collapsed state (Fig. 5) having one or more fold lines that are straight, wherein at least a portion of the twisted package is twisted in the formed state such that the one or more fold lines are bent in the formed state and/or such that a body of the twisted package is twisted in a formed state (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2,047,804) in view of Thompson (GB 716,692) in view of Eichert (US 5,819,453).
Regarding claims 1-2, Shapiro teaches a package configured to be flat in a collapsed state (Fig. 1) having one or more fold lines that are straight comprising: a body defining a pouch cavity in the former state and having a first end and a second end, the body comprising a first longitudinal fold line 13, a second longitudinal fold line 13, at third longitudinal fold line 13, and a fourth longitudinal fold line 13, each extending a length of the body (Fig. 1); a plurality of first end bridges 26, 23’ and 24’ (located on the bottom) connected to the body via one or more first bridge fold lines 16 and formed between the second longitudinal fold line and fourth longitudinal fold line, wherein the first and third longitudinal fold lines continue from the body into a center of each first end bridge, respectively; a plurality of second end bridges 26, 23’ and 24’ (located at the top) connected to the body via one or more second bridge fold lines 16 and formed between the first longitudinal fold line and third longitudinal fold line, wherein the second and fourth longitudinal fold lines continue from the body into a center of each second end bridge, respectively; a plurality of first end panels 22 connected to the first end bridges and configured to enclose the pouch cavity at the first end; and a plurality of second end panels 22 connected to the second end bridges and configured to enclose the pouch cavity at the second end.  Shapiro does not teach the package is twisted.  Thompson teaches it is known to place diagonal fold lines along a rectangular wall box for form a twisting box suitable for holding tubes (col 1 lines 18-22); and Eichert teaches this structure functions in a six sided container as well (Fig. 3).  It would have been obvious to one of ordinary skill in the art to add the diagonal 
Regarding claim 3, the modified structure of Shapiro would have the fold lines twisted in the formed state.
Regarding claim 4, Shapiro teaches a first end assembly (the panels that close a container end end including the end panels) connected to the first end bridges at one or more first end assembly fold lines and configured to enclose the second end (Fig. 1).
Regarding claim 5, Shapiro teaches the first end assembly is configured to latch together to allow the first end to be selectively enclosable by a user (col 2 lines 22-41).
Regarding claim 6, Shapiro teaches a second end assembly (the panels that close a container end end including the end panels) connected to the second end bridges at one or more second end assembly fold lines.
Regarding claim 7, Shapiro teaches the second end assembly comprises a plurality of second end panels adhered together to form a planar shape (the end panel on strip 15 and the end panel on strip 15 is adhered to; col 1 line 54- col 2 line 1).
Regarding claims 8/4-8/7, Shapiro teaches the first end assembly substantially defines a first plane (corresponding with line 27; Fig. 6; that defines the plane that would support the container if the container was positioned with this side down), the second end assembly substantially defines a second plane (the end opposite from the first end, the plane corresponding with line 27; Fig. 6; that defines the plane that would support the container if the container was positioned with this side down), wherein the first plane and the second plane are not coplanar (these planes are parallel but not coplanar) such that the body is twisted when 
Regarding claim 10, Shapiro teaches a blank (Fig. 1), comprising: a plurality of parallelogram body panels 14 each connected by one or more longitudinal fold lines 13; a plurality of first end triangle panels 26 connected at a first end of each parallelogram body panel at a fold line 16 between a respective body panel and a respective first end triangle panel, each first end triangle panel being connected to an adjacent first end triangle panel at a common longitudinal fold line (intersection 18; at the corner where fold lines 16 and 23 intersect); a plurality of second end triangle panels 26 connected at a second end of each parallelogram body panel at a fold line 17 between a respective body panel and a respective second end triangle panel, each second end triangle panel being connected to an adjacent second end triangle panel at a common longitudinal fold line (intersection 19; at the corner where fold lines 17 and 23 intersect); a plurality of first end panels 23’ and 24’, one of the plurality of first end panels extending from each first end triangle panel, the plurality of first end panels configured to be mated together to enclose the first end (Figs. 2-4); and a plurality of second end panels 23’ an 24’d , one of the plurality of second end panels extending from each second end triangle panel, the plurality of second end panels configured to be mated together to enclose the second end (Figs. 2-4).  Shapiro does not teach the blank is configured to form a twisted package.  Thompson teaches it is known to place diagonal fold lines along a rectangular wall box for form a twisting box suitable for holding tubes (col 1 lines 18-22); and Eichert teaches this structure functions in a six sided container as well (Fig. 3).  It would have 
Regarding claim 11, Shapiro teaches a body connector tab panel 15 extending laterally from a first parallelogram body panel of the plurality of parallelogram body panels and configured to be attached to a last body panel of the plurality of parallelogram body panels (col 1 line 54 – col 2 line 1).
Regarding claim 12, Shapiro teaches comprising one or more second end triangle panel connector tab panels 22 extending laterally from an initial second end triangle body panel of the plurality of second end triangle panels and configured to be attached to a last second end triangle panel of the plurality of second end triangle panels (Fig. 4).
Regarding claim 13, Shapiro teaches the first end panels 22 includes a cut line 25’ between each first end panel col 2 lines 19-21).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2,047,804) in view of Thompson (GB 716,692) in view of Eichert (US 5,819,453) as applied to claim 13 above, and further in view of Laubersheimer (US 1,509,735).
Regarding claim 14, Shapiro teaches a second first end panel pair includes a straight vertical cut line.  Shapiro does not teach a first first end panel pair includes an angle cut line.  Laubersheimer teaches an analogous closing box and teaches forming engaging notches 19 between panels with a straight cut orthogonal to the edge of the flap and an angled cut line at the bottom of the notch (claim 6) to provide interlock between the panels.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Shapiro with the 
Regarding claim 15, Shapiro teaches the second end panels include a fold line 23, 24 between each end panel (Fig. 1).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2,047,804) in view of Thompson (GB 716,692) in view of Eichert (US 5,819,453) in view of Laubersheimer (US 1,509,735) as applied to claim 14 above, and further in view of Walling (US 2018/0118405 A1).
Regarding claim 16, Shapiro does not teach a center longitudinal fold line can be or include a perforated line.  Walling teaches about paperboard boxes and teaches it is known to form fold lines using perforation for the purpose of facilitating folding of the fold line (0103).  It would have been obvious to one of ordinary skill in the art further to modify the structure of Shapiro to use perforated fold lines for that purpose.
Regarding claim 17, Shapiro teaches adhesive disposed on the body connector tab panel and the second end triangle connector panel (the full strip 15 and the end panel on strip 15 is adhered to; col 1 line 54- col 2 line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wochele (DE 20 2004 011 148) teaches a container using parallelogram sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734